 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5   Attorney for Plaintiff Marilyn Lee Brown
 6
 7
 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9                              WESTERN DIVISION
10
     MARILYN LEE BROWN,                    ) CASE NO. CV 17-06883-RGK(SHK)
11                                         )
                                           )
12         Plaintiff,                      ) [PROPOSED] ORDER
                                           ) AWARDING ATTORNEY’S
13            v.                           ) FEES AND COSTS PURSUANT
                                           ) TO THE EQUAL ACCESS TO
14                                         ) JUSTICE ACT, 28 U.S.C.
     NANCY A. BERRYHILL,                   ) § 2412(d), AND COURT COSTS
15   ACTING COMMISSIONER OF                ) PURSUANT TO
     SOCIAL SECURITY,                      ) 28 U.S.C. § 1920
16                                         )
          Defendant.                       )
17                                         )
18
         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
19
     IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
20
     Justice Act in the amount of SIX-THOUSAND THREE-HUNDRED TWENTY-
21
     FIVE DOLLARS and NO CENTS ($6,325.00), as authorized by 28 U.S.C. §
22
     2412(d), and Court costs in the amount of FOUR-HUNDRED DOLLARS and NO
23
     CENTS, pursuant to 28 U.S.C. § 1920, subject to the terms of the Stipulation.
24
     Dated: March 8,2019
25
                              __________________________________________
26                            UNITED STATES MAGISTRATE JUDGE
27
28

                                             1
